Citation Nr: 0723179	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1946 to January 1948.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Providence, Rhode Island Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for tinnitus (rated 10 percent) 
and hearing loss (rated noncompensable) and denied service 
connection for vertigo.  A Travel Board hearing was held 
before the undersigned in May 2007.


FINDINGS OF FACT

1.  The veteran has Level I hearing acuity in each ear.  

2.  The veteran's tinnitus is perceived bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown.

4.  It has not been shown by competent and probative evidence 
that the veteran has a disability manifested by vertigo that 
is causally related to service.  




CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the veteran's 
bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
(Code) 6100 (2006).  

2.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1 4.87, Diagnostic Code (Code) 6260 (2006).

3.  A disability manifested by vertigo was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, the veteran was provided an initial VCAA 
notice letter pertaining to all of his service connection 
claims in February 2005.  This letter explained what the 
evidence needed to show to substantiate the claims.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  This letter 
also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  

The Board notes that the claim for a higher rating for 
bilateral hearing loss or tinnitus is a downstream issue of 
the original service connection claim adjudicated in the July 
2005 rating decision. VA's General Counsel has concluded 
that, if, in response to notice of its decision on a claim 
for which VA has already given the § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In any event, the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim. 
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran received this letter in March 2006.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect with readjudication of the 
claim, as demonstrated by the April 2006 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
    
Regarding VA's duty to assist, the RO has obtained the 
available medical evidence.  Additionally, the veteran was 
provided with an audiological evaluation in July 2005.  In 
his May 2007 hearing testimony, the veteran did indicate that 
his hearing loss was "worse than it was 3 to 4 years back."  
As the July 2005 VA audiological examination took place after 
the apparent worsening, a new audiological evaluation is not 
necessary.  See VAOPGCPREC 11-95(1995). 

The veteran has not identified any additional evidence 
pertinent to this claim.   VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records reflect no complaints, treatment or 
findings relative to vertigo.  

A January 2004 letter from Dr. CSF indicated that the veteran 
had benign positional paroxysmal vertigo, which may have been 
secondary to previous labyrinthine disorder.  A subsequent 
note, received in October 2006, from Dr. T indicated that the 
veteran's "equilibrium dysfunction could be service 
connected."  

As mentioned above, the July 2005 rating decision granted 
service connection for tinnitus (rated 10 percent) and 
bilateral hearing loss (rated 0 percent) with an effective 
date of February 16, 2005 for both ratings.  The RO assigned 
these ratings on the basis of a July 2005 VA audiological 
evaluation.  At this evaluation, audiometry revealed that 
puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
30 
45
55
70
LEFT
20 
40
50
60

The average puretone thresholds were 50 decibels, right ear, 
and 42.5 decibels, left ear.  Speech recognition was 94 
percent in each ear.  The examiner found that the veteran had 
mild mid-frequency sensorineural hearing loss and severe high 
frequency hearing loss in the right ear and mild mid-
frequency sensorineural hearing loss and moderately severe 
high frequency sensorineural hearing loss in the left ear.  
The examiner also noted bilateral constant tinnitus.

At his May 2007 Board hearing the veteran testified that his 
ears were buzzing 24 hours per day and that he knew that his 
hearing loss was worse than 3 to 4 years prior.
III.  Analysis

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, Note 2 (2005).  10 percent is the maximum 
available rating available under Code 6260. 

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may be derived based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

As the claims for increase are appeals from the initial 
ratings assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that staged ratings are not warranted, as it is 
not shown that the severity of the hearing loss and tinnitus 
has varied significantly during the appeal period.  

Tinnitus

Given that the veteran's bilateral tinnitus has already been 
assigned a single 10 percent rating and Code 6260 prohibits a 
rating in excess of this amount, there is no schedular basis 
for granting the veteran an increased rating for his service 
connected tinnitus.  Also, although not raised by the veteran 
or his representative, the Board has considered whether the 
case should be referred to the Director of the Compensation 
and Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
veteran has required hospitalization for tinnitus or that the 
manifestations of this disability are greater than those 
contemplated by the schedular criteria.  In addition, there 
is no suggestion in the record that the veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Hearing loss

Mechanical application of the Rating Schedule (described 
above) to the VA audiometry from July 2005 results in a 
noncompensable rating.  The average puretone threshold for 
the veteran's right ear was 50 decibels and speech 
recognition was 94 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as level I.  The 
left ear average puretone threshold was 42.5 decibels, with 
94 percent speech discrimination, resulting in hearing acuity 
also characterized as Level I.  Under 38 C.F.R. § 4.85, Table 
VII, where there is Level I hearing in both ears, a 0 percent 
rating is to be assigned (under Code 6100).    There are no 
other audiological evaluations of record during the rating 
period and as noted above, there is no competent evidence of 
record that the veteran's hearing has worsened since the July 
2005 VA evaluation.  The RO has applied the Rating Schedule 
accurately, and there is no schedular basis for a higher 
rating.  An unusual pattern of hearing as defined in 
38 C.F.R. § 4.86 is not shown; hence, a rating based on 
puretone thresholds alone is not in order.  Audiometric 
testing results are dispositive evidence in a claim regarding 
the schedular rating of hearing loss disability.  
Consequently, a schedular compensable rating for bilateral 
hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to hearing loss.  38 C.F.R. 
§ 3.321.  Consequently, referral for extraschedular 
consideration is not warranted.

Vertigo

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Court recently held that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board finds that, upon review of the entire evidence of 
record, while acknowledging a current diagnosis of 
equilibrium dysfunction or vertigo, the weight of the 
competent and probative evidence is against finding that any 
current disability is causally related to service.  The 
veteran bases his claim on an incident in the Navy in which 
he was aboard the USS Little Rock when he was exposed to a 6-
inch gun firing.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where, 
as here, the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  

In this case, the service medical records are negative for 
complaints or findings of a disorder manifested by vertigo.  
Moreover, his ears were clinically evaluated as normal upon 
separation from service, and there were no pertinent defects 
noted.

There is no evidence of the veteran undergoing any post-
service treatment for vertigo until several decades after 
service.  He initially claimed entitlement to vertigo in 
February 2005, about 57 years after separation from service.  
Notwithstanding the fact that there is no diagnosis of 
vertigo in service, the record also reflects no evidence of 
any continuity of symptomatology following discharge from 
service as there is no evidence of any post-service medical 
treatment, or a diagnosis of vertigo until the 2000's when 
the veteran testified that he began to see Dr. T.  Hearing 
transcript, page 5.  The Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  That is, this is negative evidence that 
weighs against the finding of a nexus between the current 
condition and service.  

It is acknowledged that the two medical statements received 
in 2004 and 2006  indicate that the benign positional 
paroxysmal vertigo "may be" secondary to a previous 
labyrinthine disorder or "could be" service connected.  The 
Board must determine how much weight to afford each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2006).  Both opinions state that the claimed disorder "may 
or may not" be in a relationship to service or some past 
event, and this language is too speculative to constitute 
competent medical nexus evidence on which to base a grant of 
service connection.  See Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship). 

Given the absence of any symptoms or findings of vertigo in 
the service medical records and in the absence of treatment 
for the claimed post-service disability until many decades 
after service, any current opinion provided at this point 
would be no more than speculative.  Accordingly, the Board 
finds the evidence sufficient at this time, and no further 
development is in order.  

The preponderance of the evidence is against the veteran's 
claim of service connection for vertigo.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.

A compensable rating for bilateral hearing loss is denied.  

Service connection for vertigo is denied.  



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


